DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
This application claims priority as a Continuation of U.S. Application No. 15/986,681, filed on 22 May 2018 and issued as U.S. Patent No. 10556145 on 11 February 2020.

Response to Amendment
The amendments to the Abstract, Specification, and Claims filed 04 August 2020 have been entered. 
Applicant’s amendments to the Abstract and Specification overcome the objections previously presented in the Non-Final Office Action mailed on 04 May 2021, however please see below for new objections with respect to new matter. 
Applicant’s arguments and amendments to the Claims overcome most objections and 112(b) rejections previously presented in the Non-Final Office Action mailed on 04 May 2021. Please see below for maintained 35 U.S.C. 112(b) rejections and Response to Arguments.
Applicant’s amendments to the Drawings present new matter and have therefore not been entered, please see objections below.
No claims have been cancelled.

Claims 1-8 are currently pending and considered below.

Drawings
The drawings are objected to because newly added Figs. 9A-9B were not adequately disclosed in the application as originally filed, and therefore represent new matter. Although claim 2 as originally filed states “the second location is a torso of the user”, the specification and drawings as originally filed do not adequately describe a specific location of the torso or a belt being worn in a cross-body manner, as is shown in Figs. 9A-9B, nor do they adequately describe the resistance training system being used as illustrated to perform a good morning exercise. Please see Specification Objections below as well with regards to new matter in the specification.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the step of securing the running block connection to the user’s torso of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. [Examiner’s note - the drawings and specification do not disclose or illustrate a method of performing a single leg press where the running block connection is secured to a user’s torso. Instead, Figs. 6A-6B and paragraph [0020] of the specification only illustrate and disclose a method of performing a single leg press where the running block connection is secured to a user’s waist. To overcome this objection, the Examiner suggests removing “or torso” from the limitation in lines 13-14 of claim 6.]
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 04 August 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Newly added paragraph inserted after Paragraph 0012 - newly added Figs. 9A-9B introduce new matter to the disclosure, and therefore the description of the figures similarly introduces new matter to the disclosure. Specifically, the application as originally filed does not provide adequate support for securing a harness about a user’s torso in the configuration and location as shown in Figs. 9A-9B to perform a good morning exercise. It is further noted that line 1 of the newly added paragraph recites “Figures 9A and 6B”, which appears to be a typographical error and should instead read --Figures 9A and 9B--.
Newly added paragraph inserted after Paragraph 0023 - newly added Figs. 9A-9B introduce new matter to the disclosure, and therefore the description of the figures and the method being performed in the figures similarly introduces new matter to the disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.

[Examiner’s note - the amendments to paragraph [0013] in lines 18-20 to include “a belt that may be fastened around the user’s waist or torso, a harness that may be fastened over the shoulder, torso or elsewhere” have been approved and determined to not represent new matter. It is noted that this paragraph is not directed to a specific method of using the disclosed system, and instead describes areas of attachment for various elements to a user’s body as is known in the art. Additionally, the term “elsewhere” as previously disclosed supports the addition of the term “torso,” and claim 2 as originally filed discloses the running block connection being secured to a torso. It is further noted that a waist by definition represents a small area of the human body, specifically “the part of the human body below the ribs and above the hips” as defined by Oxford Languages, and a torso represents a larger area of the human body, specifically “the trunk of the human body” as defined by Oxford Languages.]

Claim Objections
Claims 1 and 6-7 objected to because of the following informalities:  
Claim 1, lines 24-25, “and pulling” should read --pulling--
Claim 6, line 2, “comprising single leg press” should read --comprising a single leg press--
Claim 6, line 2, “the user is characterized by” should read --a user has--
Claim 6, line 8, “a user’s body” should read --the user’s body-- (in view of objection above)
Claim 6, line 16, “to perform a leg press” should read --to perform the single leg press--
Claim 6, line 17, “and knee (contracting the quadriceps muscles) to” should read --and knee, contracting the quadriceps muscles, to--
Claim 6, line 18, “the body” should read --the user’s body--
Claim 7, line 3, “the body” should read --the user’s body--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a running block connection in claims 1, 5, and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The running block connection, where the term “connection” represents a generic placeholder and does not provide sufficient structure to perform the function of being secured to the user’s body, has been interpreted as “a hand grip 9 for grasping by the user, or as a stirrup that may be engaged by the user’s foot, a belt that may be fastened around the user’s waist or torso, a harness that may be fastened over the shoulders, torso or elsewhere” as defined in lines 14-20 of amended paragraph [0013] of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 recites the limitation “securing the running block connection to the user’s waist or torso” in lines 13-14. However, the application as originally filed only discloses and illustrates a method of performing resistance training exercise comprising a single leg press wherein the running block connection is secured to the user’s waist. See Figs. 6A-6B and paragraph [0020] lines 7-8, “and secures the running block connection (a belt 15 or a harness) around the waist.” See drawing objections above. Therefore, securing the running block connection to the user’s torso to perform resistance training exercise comprising a single leg press represents new matter. To overcome this rejection, the Examiner suggests deleting “or torso” from the limitation.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “securing the running block connection to the user’s body in a first location” in lines 11-12, and further recites the limitation “wherein the step of resisting movement of the free end comprises securing the free end to a first location on the user’s body” in lines 17-19. It is unclear if the two recited first locations are equivalent, or if the limitation in lines 17-19 should instead recite --wherein the step of resisting movement of the free end comprises securing the free end to a second location on the user’s body--.
Claim 5 recites the limitation “wherein the first location is a first extremity of the user’s body” in lines 25-26. It is unclear if the recited first location is referring to the first location to which the running block connection is secured (as recited in lines 11-12) or to the first location to which the free end is secured (as recited in lines 17-19). See rejection above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christianson (US Patent No. 5067709, cited in the IDS filed on 02/10/2020).
Regarding independent claim 1, Christianson discloses a method (Fig. 1) of performing resistance training exercise (see Abstract), said method comprising:
providing a resistance training system (Figs. 1 and 2) comprising:
	a tackle (rope 30, first pulley 32, second pulley 34) having a fixed block (first pulley 32, fixed in position via line 40, disc 42, and wall 20), a running block (second pulley 34) and a runner (rope 30) having a free end (end gripped by user in Fig. 1) and a fixed end (connected to first pulley 32, Col. 3 lines 5-9, “a rope 30 having one end connected to a first pulley 32, extending around a second pulley 34 and then around the first pulley to a free end operable by the hands of the user”), said free end configured to be secured to a user’s body (via grip of user as shown in Fig. 1, Col. 3 lines 5-9), said fixed end secured to the fixed block (Col. 3 lines 5-9), a running block connection (boot 36 connected to second pulley 34 via line 38) configured to be secured to the user’s body (see Fig. 1, boot 36 connected to foot of user), wherein the tackle is configured to provide mechanical advantage (Col. 2 lines 25-28, “The rope and pulley system includes means to provide greater mechanical leverage in the release direction than in the pulling direction” and Col. 3 lines 32-36, “Both pulleys are designed to turn freely as the free end of the rope 30 is pulled by the user, providing a two to one mechanical advantage to facilitate the lifting and stretching movement”);
securing the fixed block (32) in a fixed position (via line 40, disc 42, and wall 20 as shown in Figs. 1-2; see also Col. 3 lines 14-22);
securing the running block connection (36) to the user’s body in a first location (boot 36 connected to foot of a user as shown in Fig. 1);
using the body to move the running block (34) while keeping the fixed block (32) stationary (Col. 4 lines 21-24, “A second type of exercise is one in which the user provides muscle power to push the feet from an upright position toward the floor in a gradual manner while allowing slippage of the free end of the rope”);
resisting movement of the free end in response to movement of the running block (Col. 4 lines 21-24 and 25-28, “Since the large muscles in the lower body together with gravity can produce a large downward force, a corresponding resistance is generated by the pulley system, especially at the ratchet block”, where the first and second pulleys 32, 34 are disclosed as being ratchet pulleys, Col. 3 lines 37-39, “The relatively movable pulley 34 is designed to provide resistance to the passage of the rope when the rope is released gradually by the user”);
wherein the step of resisting movement of the free end comprises securing the free end to a second location on the user’s body, said second location being on a first extremity of the user (see Fig. 1, free end of rope 30 secured to the arm of the user via the user gripping the free end), and exerting a pulling force on the free end to impede movement of the free end toward the tackle (Col. 4 lines 8-13, “the user pulls on the rope 30 with the legs unbent until the legs are in an upright position, or approximately 90 degrees to the board 10. The pulley arrangement shown is a 2 to 1 system, by which two unit length of rope are pulled downwardly to provide one unit length of upper lift” and Col. 4 lines 21-24; Col. 3 lines 37-39, where gradually releasing the rope indicates the user maintains a pulling force on the rope so as not to release the rope completely as the user moves the second pulley 34 via boot 36), and the step of using the body to move the running block (34) comprises pulling the running block (34) away from the fixed block (32; Col. 4 lines 21-24).

    PNG
    media_image1.png
    474
    720
    media_image1.png
    Greyscale

Regarding independent claim 5, Christianson discloses a method (Fig. 1) of performing resistance training exercise (see Abstract), said method comprising:
providing a resistance training system (Figs. 1 and 2) comprising:
	a tackle (rope 30, first pulley 32, second pulley 34) having a fixed block (first pulley 32, fixed in position via line 40, disc 42, and wall 20), a running block (second pulley 34) and a runner (rope 30) having a free end (end gripped by user in Fig. 1) and a fixed end (connected to first pulley 32, Col. 3 lines 5-9, “a rope 30 having one end connected to a first pulley 32, extending around a second pulley 34 and then around the first pulley to a free end operable by the hands of the user”), said free end configured to be secured to a user’s body (via grip of user as shown in Fig. 1, Col. 3 lines 5-9), said fixed end secured to the fixed block (Col. 3 lines 5-9), a running block connection (boot 36 connected to second pulley 34 via line 38) configured to be secured to the user’s body (see Fig. 1, boot 36 connected to foot of user), wherein the tackle is configured to provide mechanical advantage (Col. 2 lines 25-28, “The rope and pulley system includes means to provide greater mechanical leverage in the release direction than in the pulling direction” and Col. 3 lines 32-36, “Both pulleys are designed to turn freely as the free end of the rope 30 is pulled by the user, providing a two to one mechanical advantage to facilitate the lifting and stretching movement”);
securing the fixed block (32) in a fixed position (via line 40, disc 42, and wall 20 as shown in Figs. 1-2; see also Col. 3 lines 14-22);
securing the running block connection (36) to the user’s body in a first location (boot 36 connected to foot of a user as shown in Fig. 1);
using the user’s body to move the running block (34) while keeping the fixed block (32) stationary (Col. 4 lines 21-24, “A second type of exercise is one in which the user provides muscle power to push the feet from an upright position toward the floor in a gradual manner while allowing slippage of the free end of the rope”);
resisting movement of the free end in response to movement of the running block (Col. 4 lines 21-24 and 25-28, “Since the large muscles in the lower body together with gravity can produce a large downward force, a corresponding resistance is generated by the pulley system, especially at the ratchet block”, where the first and second pulleys 32, 34 are disclosed as being ratchet pulleys, Col. 3 lines 37-39, “The relatively movable pulley 34 is designed to provide resistance to the passage of the rope when the rope is released gradually by the user”);
wherein the step of resisting movement of the free end comprises securing the free end to a first location (interpreted as being a different location from the previously recited first location for securing the running block connection, see 35 U.S.C. 112(b) rejection above) on the user’s body (see Fig. 1, free end of rope 30 secured to the arm of the user via the user gripping the free end), and exerting a pulling force on the free end to impede movement of the free end toward the tackle (Col. 4 lines 8-13, “the user pulls on the rope 30 with the legs unbent until the legs are in an upright position, or approximately 90 degrees to the board 10. The pulley arrangement shown is a 2 to 1 system, by which two unit length of rope are pulled downwardly to provide one unit length of upper lift” and Col. 4 lines 21-24; Col. 3 lines 37-39, where gradually releasing the rope indicates the user maintains a pulling force on the rope so as not to release the rope completely as the user moves the second pulley 34 via boot 36), and the step of using the body to move the running block (34) comprises pulling the running block (34) away from the fixed block (32; Col. 4 lines 21-24), wherein the first location is a first extremity of the user’s body (the location for securing both the running block connection and the free end of the runner are located on an extremity of the user; boot 36 secured to user’s leg/foot, free end of rope 30 secured to arm of user via user gripping the free end).

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaylord (US Patent No. 5403253).
Regarding independent claim 1, Gaylord discloses a method of performing resistance training exercise (Figs. 11A-17B illustrate examples of resistance training performing with the apparatus of Fig. 2), said method comprising:
providing a resistance training system (first block and tackle system 101 and second block and tackle system 102) comprising:
a tackle (101 and 102) having a fixed block (pulley assembly 106 of first block and tackle system 101 and pulley assembly 112 of second block and tackle system 102), a running block (pulley assembly 107 of first block and tackle system 101 and pulley assembly 113 of second block and tackle system 102), and a runner (line 109 of first block and tackle system 101 and line 115 of second block and tackle system 102) with a free end (free end of each line 109, 115 connected to respective rings 108, 114 via ring bands 110, 116) and a fixed end (Col. 4 line 17, “One end of line 109 is fixed to pulley assembly 106” and Col. 4 lines 34-35, “One end of line 115 is fixed to pulley assembly 112”), said free end configured to be secured to a user’s body (by a user gripping the respective rings 108, 114, see Figs. 11A-17B), said fixed end secured to the fixed block (Col. 4 line 17 and lines 34-35), a running block connection (carabineer 111 of first block and tackle system 101 and carabineer 117 of second block and tackle system 102) configured to be secured to the user’s body (carabineers 111, 117 are configured to attach the respective pulley assemblies 107, 113 to a body harness 103), wherein the tackle is configured to provide mechanical advantage (Abstract lines 7-11, “a user of average strength wearing the body harness can utilize a mechanical advantage afforded by the block and tackle systems to lift and/or support his/her body weight to remain at least partially suspended from the freestanding support frame”);
securing the fixed block in a fixed position (pulley assemblies 106, 112 fixed to upper portion 100C of freestanding support frame 100 via respective eyebolts 104, 105);
securing the running block connection to the user’s body in a first location (carabineers 111, 117 connect to body harness 103 on the user’s body; see Figs. 11A-17B);
using the body to move the running block while keeping the fixed block stationary (see Figs. 11A-17B illustrating various examples of exercises performed using the apparatus where the body of the user moves the pulley assemblies 107, 113 from a first position to a second position while fixed pulley assemblies 106, 112 remain stationary; specifically Figs. 11A-11B illustrate a user performing an “iron cross” exercise, where as shown the user lowers his body via the running blocks/pulley assemblies 107, 113 from the initial position shown in Fig. 11A to the position shown in Fig. 11B such that the user is supporting himself via the free ends each runner/line 109, 115 with respective rings 108, 114);
resisting movement of the free end in response to movement of the running block (Figs. 11A-17B show examples of exercises in which pulley assemblies 107, 113 are moved from a first position to a second position, where the arms of the user resist further movement of the pulley assemblies 107, 113 by holding and resisting movement of the free end of each line 109, 115 via respective rings 108, 114; specifically Figs. 11A-11B illustrate a user performing an “iron cross” exercise, where as shown the user lowers his body via the running blocks/pulley assemblies 107, 113 from the initial position shown in Fig. 11A to the position shown in Fig. 11B such that the user is supporting himself via the free ends each runner/line 109, 115 with respective rings 108, 114 to resist further movement of the free ends);
wherein the step of resisting movement of the free end comprises securing the free end to a second location on the body, said second location being on a first extremity of the user (see Figs. 11A-17B, free end secured to arm of user by the user gripping respective rings 108, 114 attached to the free ends of lines 109, 115), and exerting a pulling force on the free end to impede movement of the free end towards the tackle (Figs. 11A-17B illustrate various examples of exercises performed using the apparatus to transition between two positions, where a user exerts a pulling force on the free ends of lines 109, 115 via rings 108, 114 to transition between the two positions and to prevent the free end from moving towards the fixed pulley assemblies 106, 112; specifically Figs. 11A-11B illustrate a user performing an “iron cross” exercise, where as shown the user lowers his body via the running blocks/pulley assemblies 107, 113 from the initial position shown in Fig. 11A to the position shown in Fig. 11B such that the user is supporting himself by exerting a pulling force on the free ends each runner/line 109, 115 with respective rings 108, 114 to resist further movement of the free ends towards the fixed blocks/pulley assemblies 106, 112); and the step of using the user’s body to move the running block (107, 113) comprises pulling the running block away from the fixed block (the gravitational force on the user’s body when connected to the pulley assemblies 107, 113 result in pulling the pulley assemblies 107, 113 away from the fixed pulley assemblies 106, 112; specifically Figs. 11A-11B illustrate a user performing an “iron cross” exercise, where as shown the user lowers his body via the running blocks/pulley assemblies 107, 113 away from the fixed blocks/pulley assemblies 106, 112 by exerting a pulling force due to the gravitational pull of the user’s body on the running blocks/pulley assemblies 107, 113).

    PNG
    media_image2.png
    624
    373
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    588
    244
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    612
    416
    media_image4.png
    Greyscale


	Regarding claim 2, Gaylord further discloses wherein the first extremity is an arm of the user (see Figs. 11A-17B; each pulley assembly 107, 113 is secured to a respective arm of the user via the user gripping rings 108, 114) and the first location is a torso of the user (insomuch as Applicant has shown the first location to be a torso of the user, Gaylord shows the same with body harness 103 secured to the waist of the user; it is further noted that a torso is defined by Oxford Languages as “the trunk of the human body”, which encompasses a waist as defined by Oxford Languages as “the part of the human body below the ribs and above the hips”).
	Regarding claim 3, Gaylord further discloses wherein the first extremity is an arm of the user (see Figs. 11A-17B; the free end of each line 109, 115 is secured to a respective arm of the user via the user gripping rings 108, 114) and the first location is a waist of the user (via body harness 103 secured to the waist of the user).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Gaylord (US Patent No. 5403253) or, in the alternative, under 35 U.S.C. 103 as obvious over Gaylord (US Patent No. 5403253) and further in view of Lew (US Patent No. 3937461).
Regarding claim 2, Gaylord teaches wherein the first extremity is an arm of the user (see Figs. 11A-17B; each pulley assembly 107, 113 is secured to a respective arm of the user via the user gripping rings 108, 114) and the first location is a waist of the user (via body harness 103 secured to the waist of the user). Should it be determined that a torso of a user does not encompass a waist of the user, Gaylord does not necessarily teach the second location being a torso of the user. 
Lew teaches an analogous resistance training system for performing resistance training exercises (Fig. 1, Title “Exerciser for aerial calisthenics”) comprising a body harness to be connected to a waist of a user (harness 1 in Fig. 1), and further teaches alternative embodiments of the harness to include shoulder straps or a top harness that is secured to the torso of the user (shoulder straps illustrated on second person from the left in Fig. 12, top harness 104 illustrated on two persons to the right in Fig. 12).

    PNG
    media_image5.png
    280
    420
    media_image5.png
    Greyscale

	Therefore, as Gaylord teaches “Multiple types of body harnesses 103 can be used in accordance with the present invention” in Col. 4 lines 45-46, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the body harness of Gaylord with one of the alternative body harnesses including shoulder straps or a top harness to be secured to the torso of the user, as is taught by Lew, for the purpose of achieving the same predictable results of providing a secure and comfortable connection of the user to the resistance training system (see Lew Col. 6 lines 1-19).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Christianson (US Patent No. 5067709, cited in the IDS filed on 02/10/2020).
Regarding claim 4, Christianson teaches the invention as substantially claimed. Christianson teaches wherein the first extremity for securing the free end of the runner (30) is an arm of the user (by the user gripping the free end of rope 30 as shown in Fig. 1) and the first location for securing the running block (34) is a leg of the user (by connecting a foot of the user to the boot 36, which connects to second pulley 34 via line 38, as shown in Fig. 1), but does not teach the first extremity being a leg of the user and the first location being an arm of the user. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to reverse the locations for securing the arm and the leg of the user of Christianson, such that the leg of the user is secured to the free end of the runner and the arm of the user is secured to the running block, as it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.

Examiner’s Comment
The Examiner notes that no prior art rejection has been made with respect to claims 6-8, however claims 6-8 are rejected under 35 U.S.C. 112(a).

Response to Arguments
Applicant’s arguments filed 04 August 2021 with respect to the 35 U.S.C. 112(b) rejection of independent claims 1 and 5 regarding the structural relationship of the running block and the runner and of the running block and the running block connection have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1 and 5 have been withdrawn.  The Examiner agrees with Applicant’s argument that the claimed terms are used according to standard usage in the art, and further notes that the structures are being broadly claimed.
Applicant's arguments filed 04 August 2021 with respect to the 35 U.S.C. 102(a)(1) rejection of claims 1 and 5 in view of Christianson have been fully considered but they are not persuasive. Applicant argues that Christianson does not disclose the limitation of “resisting movement of the free end in response to movement of the running block” by “exerting a pulling force on the free end to impede movement of the free end towards the tackle,” and instead discloses the running block/second pulley 34 resists movement of the runner/rope 30 due to the construction of the running block/second pulley. However, Christianson discloses the user gradually releasing the free end of the runner/rope in response to movement of the running block/second pulley away from the fixed block/first pulley 32 (see Abstract lines 6-8, “The rope is pulled by the user to raise the legs, and additional mechanical advantage is employed as the rope is gradually released to lower the legs” and Col. 3 lines 37-39, “The relatively movable pulley 34 is designed to provide resistance to the passage of the rope when the rope is released gradually by the user”) and the construction of the running block/second pulley provides additional resistance to movement of the runner/rope (Col. 3 lines 39-42, “Such pulley may include a ratchet mechanism and a special pulley sheave to provide additional resistance and mechanical advantage in the release direction”). Therefore, the method disclosed by Christianson includes both a user resisting movement of the free end of the runner/rope to allow a gradual release of the rope instead of a complete release, and additional resistance being provided by the running block/second pulley in response to movement of the running block/second pulley away from the fixed block/first pulley 32. 
Applicant's arguments filed 04 August 2021 with respect to the 35 U.S.C. 102(a)(1) rejection of claim 1 in view of Gaylord have been fully considered but they are not persuasive. Applicant argues that Gaylord does not disclose resisting movement of the free end by exerting a pulling force on the free end, or using the user’s body to move the running block by pulling the running block away from the fixed block. However, the Examiner points to Figs. 11A-11B, illustrating a user performing an “iron cross” exercise in which a user lowers his body via the running blocks/pulley assemblies 107, 113 away from the fixed blocks/pulley assemblies 106, 112 by exerting a pulling force due to the gravitational pull of the user’s body weight on the running blocks/pulley assemblies 107, 113, such that the free ends of the runners/lines 109, 115 with respective rings 108, 114 move towards the fixed blocks/pulley assemblies 106, 112, and the user resists further movement of the free ends of the runners/lines 109, 115 by exerting a pulling force on the free ends to thereby support himself using the muscles of his arms/shoulders. Therefore, the method of performing an “iron cross” exercise of Gaylord discloses the step of resisting movement of the free end in response to movement of the running block away from the fixed block.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        
/Megan Anderson/Primary Examiner, Art Unit 3784